Citation Nr: 0825444	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  06-36 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a bilateral hip 
disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from September 
1942 to February 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating action in which 
the Department of Veterans Affairs Regional Office (RO) in 
Houston, Texas, in pertinent part, denied service connection 
for a bilateral hip disability.  

In the November 2006 substantive appeal, the veteran 
requested a hearing before a Member of the Board (e.g., 
Veterans Law Judge) at the RO.  Subsequently, however, in 
February 2008, he withdrew his hearing request.  


FINDING OF FACT

The veteran did not exhibit a bilateral hip disability in 
service or arthritis of his hips within one year of his 
separation therefrom, and his currently diagnosed bilateral 
hip disability is not associated in any way with his active 
military duty.  


CONCLUSION OF LAW

A bilateral hip disability was not incurred or aggravated in 
service, and arthritis of the hips may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Court also 
explained that proper notification must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, an October 2005 letter informed the 
veteran of the requirements for his service connection claim.  
This document also notified him that VA would make reasonable 
efforts to help him obtain necessary evidence with regard to 
this issue but that he must provide enough information so 
that the agency could request the relevant records.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II); VAOPGCPREC 1-2004 (February 24, 2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Further, in March 2006, the RO informed the veteran of the 
type of evidence necessary to establish the degree of 
disability (element #4) and an effective date (element #5).  
See Dingess/Hartman, 19 Vet. App. at 488.  In any event, 
however, as will be discussed below, the Board finds that the 
evidence of record does not support a grant of his service 
connection claim.  In light of this denial, no rating or 
effective date will be assigned.  Thus, the Board finds that 
there can be no possibility of any prejudice to the veteran 
in proceeding with the issuance of a final decision of the 
claim adjudicated in this decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  

Clearly, only the October 2005, and not the March 2006 letter 
was furnished to the veteran and his representative prior to 
the RO's initial denial of the service connection claim in 
January 2006.  The timing defect of the March 2006 
notification was, however, cured by the RO's subsequent 
re-adjudication of the issue on appeal and issuance of a 
statement of the case in November 2006.  Pelegrini II; see 
also VAOPGCPREC 7-2004 (July 16, 2004); Mayfield, 444 F.3d 
at 1333.  

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his/her claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to 
his/her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).  

In the present case, the Board finds that the duty to assist 
provisions of the VCAA have been fulfilled with respect to 
the issue adjudicated in this decision.  All relevant 
treatment records adequately identified by the veteran have 
been obtained and associated with the claims folder.  
Significantly, he has not referenced post-service hip 
treatment shortly after discharge from active military duty 
or medical evidence associating his currently diagnosed 
bilateral hip disability to such service.  

The Board acknowledges that the veteran has not been accorded 
a VA examination pertinent to his bilateral hip claim.  As 
the Board will discuss in the following decision, however, 
although he and a fellow serviceman attest to the veteran 
having injured his hips during active military duty, service 
medical records do not support such contentions.  
Significantly, the claims folder contains no competent 
evidence of a diagnosed bilateral hip disability until 
several decades after his separation from active military 
duty or of an association between such a diagnosis and his 
service.  

Without such evidence, service connection for a bilateral hip 
disability cannot be granted.  Consequently, the Board 
concludes that a remand to accord the veteran a VA 
examination pertinent to his hip claim is not necessary.  
VA's duty to assist is not invoked where "no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim."  38 U.S.C.A. § 5103A(a)(2); 
Charles v. Principi, 16 Vet. App. 370 (2002); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran in 
the development of the claims adjudicated in this decision.  
Under the circumstances of this case, additional efforts to 
assist him in accordance with the VCAA would serve no useful 
purpose.  See, Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (which holds that strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of the result in 
a particular case and that such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); see also, Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (which holds that remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

Importantly, the veteran has pointed to no other pertinent 
evidence which has not been obtained.  Consequently, the 
Board will proceed to adjudicate the issue on appeal based 
upon the evidence currently of record.  See 38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2007); 
Pelegrini II; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  



Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2007).  Service connection may be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).  

In addition, service connection for certain diseases, such as 
arthritis, may also be established on a presumptive basis by 
showing that it manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2007).  

Throughout the appeal, the veteran has contended that he 
injured his hips during service and that this injury has 
resulted in a current bilateral hip disability.  In support 
of this assertion, he submitted, in February 2006, a 
statement in which a fellow serviceman attested that he had 
observed the veteran dragging his leg and foot one day during 
drilling exercises.  This fellow serviceman also stated that 
he had spoken to other personnel who informed him that, on 
the previous day, they had observed the veteran falling, and 
hitting his knee and hip, on the hard paved surface area of 
the drill field.  

The Board has carefully considered these assertions.  
Importantly, however, after a thorough review of the record, 
the Board finds that the available medical evidence does not 
support the veteran's contentions that he has a bilateral hip 
disability as a result of an in-service injury to these 
joints.  

Significantly, service medical records are negative for 
complaints of, treatment for, or findings of a hip 
disability.  In fact, the February 1946 separation 
examination found no musculoskeletal defects, and the only 
significant disease, wound, or injury shown at that time was 
"stomach trouble" for which the veteran had been treated in 
October 1944.  Therefore, the evidence does not show a 
chronic hip disorder in service.

The first competent evidence of a diagnosed hip disability is 
dated in August 1981, approximately 351/2 years after the 
veteran's separation from active military duty.  
Specifically, at that post-service treatment session, he 
received medical care for right trochanteric bursitis.  In 
this regard, the Board notes that even the veteran himself 
has not admitted to receiving hip treatment much earlier than 
the August 1981 session.  In fact, he has reported undergoing 
pertinent medical care no earlier than January 1975.  

Even assuming symptomatology as early as 1975, the Board 
emphasizes the multi-year gap between discharge from military 
service (1946) and acknowledged symptoms in 1975 (nearly a 
30-year gap).  The veteran's silence, when otherwise 
reporting his past medical history constitutes negative 
evidence.  As such, the evidence does not support the claim 
based on continuity of symptomatology.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of 
absence of medical complaints for condition can be considered 
as a factor in resolving claim); see also Mense v. Derwinski, 
1 Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).

In addition to the documented post service treatment records, 
the evidence includes statements from the veteran asserting 
continuity of symptoms.  The Board acknowledges that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

The Board, however, finds that the veteran's reported history 
of continued hip problems since active service is 
inconsistent with the other evidence of record.  Indeed, 
while he stated that his disorder began in service, the 
separation examination was absent of any complaints.  
Moreover, the post-service evidence does not reflect 
treatment related to his hip for decades following active 
service.  

The Board has weighed the veteran's statements as to 
continuity of symptomatology against the absence of 
documented complaints or treatment for a hip disorder years 
following active duty discharge and finds his recollections 
as to symptoms experienced in the distant past, made in 
connection with a claim for benefits, to be less probative.  
Therefore, continuity has not here been established, either 
through the competent evidence or through his statements.

Next, service connection may be granted when a medical nexus 
is established between the claimed disorder and military 
service.  X-rays taken of the veteran's left hip in June 1996 
showed significant degenerative process with a probable 
element of aseptic necrosis.  In September and December 1996, 
the veteran reported that Motrin was helping to alleviate his 
hip pain.  But no health care professional established a 
relationship between his hip pain and active duty.

In September 2002, the veteran underwent a VA examination 
which, based on a physical evaluation and radiographic 
studies, resulted in relevant diagnoses of severe 
degenerative arthritis of his left hip and moderately severe 
arthritis of his right hip.  A bone scan completed one year 
later was positive for mildly to moderately increased uptake 
in the right hip which was likely due to degenerative joint 
disease as well as intensely increased uptake in the left hip 
which was representative of severe arthritis, osteomyelitis, 
or metastasis.  Most recently, in March 2005, he was treated 
for left hip pain.  

As noted above, the first competent evidence of hip pathology 
is dated several decades after the veteran's separation from 
active military duty.  Further, the claims folder contains no 
competent evidence of an association between the currently 
diagnosed bilateral hip arthritis and his active military 
duty.  Based on this evidentiary posture, the preponderance 
of the evidence is against the claim for service connection 
for a bilateral hip disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The benefit-of-the-doubt rule does not 
apply, and this service connection claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54 (1990).  


ORDER

Service connection for a bilateral hip disability is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


